Exhibit 10.2
 
FORM OF VOTING AND LOCK-UP AGREEMENT
 


 
This VOTING AND LOCK-UP AGREEMENT (the “Agreement”) is made and entered into as
of this 16th day of September, 2013 by FalconStor Software, Inc., a company
incorporated under the laws of the State of Delaware (the “Company”), and
[STOCKHOLDER] (“Stockholder”), pursuant to the terms of that certain Preferred
Stock Purchase Agreement, dated as of September 16, 2013 (the “Purchase
Agreement”), for the benefit of Hale Capital Partners, LP (the “Purchaser”).
 
Recitals:


WHEREAS, Stockholder is the record or beneficial owner of such number of shares
of common stock, par value $0.001 per share, of the Company set forth on the
signature page hereto, including, without limitation, common stock of the
Company issuable upon conversion, exercise or exchange of any options, warrants
or other convertible, exercisable or exchangeable securities (collectively, the
“Common Shares”);
 
WHEREAS, the Company and the Purchaser are entering into the Purchase Agreement
contemporaneously herewith; and
 
WHEREAS, in order to induce the Purchaser to enter into the Purchase Agreement,
the Company and Stockholder have agreed to enter into this Agreement.
 
NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Company and the Stockholder hereby agree as follows for the benefit of the
Purchaser:
 
ARTICLE I
 
GRANT OF PROXY; VOTING AGREEMENT AND LOCK-UP
 
SECTION 1.01.  Voting Agreement.  Stockholder hereby agrees to vote the Common
Shares, as well as any other shares of Common Stock of the Company that
Stockholder may own or hereafter acquire or any other shares of Common Stock of
the Company that Stockholder is entitled to vote, at the time of any meeting or
meetings (or by written consent) of the stockholders of the Company at such
times in favor of the Stockholder Approval, the execution and delivery of the
Transaction Documents and the other transactions contemplated thereby, including
without limitation, the issuance of all of the Underlying Shares to the
Purchaser.  Stockholder hereby agrees that he or she will not vote any Common
Shares in favor of the approval of any action the consummation of which would
frustrate the purposes, or prevent or delay the consummation, of the Stockholder
Approval, the execution and delivery of the Transaction Documents or the other
transactions contemplated thereby; provided that nothing herein will prevent the
Stockholder from voting in favor of a Permitted Transaction (as defined in the
Purchase Agreement).
 
 
 

--------------------------------------------------------------------------------

 
 
SECTION 1.02.  Irrevocable Proxy.
 
(a)           By entering into this Agreement, Stockholder hereby grants a proxy
appointing the Purchaser as Stockholder’s attorney-in-fact and proxy, with full
power of substitution, for and in Stockholder’s name, to vote, express, consent
or dissent, or otherwise to utilize such voting power in the manner provided by
Section 1.01 above with respect to all the Common Shares that constitute voting
securities.  The proxy granted by Stockholder pursuant to this Article 1 is
irrevocable and is granted in consideration of the Purchaser entering the
Purchase Agreement and incurring certain related fees and expenses.  The proxy
granted by Stockholder pursuant hereto shall be revoked only upon termination of
this Agreement in accordance with Section 3.01 of this Agreement. Stockholder
shall deliver to, or at the direction of, the Purchaser such completed forms of
proxy or other documents or instruments as may be requested by the Purchaser to
give effect to this Agreement.
 
(b)           By entering into this Agreement, the Company hereby (i)
acknowledges the grant of the irrevocable proxy by Stockholder to the Purchaser
pursuant to this Agreement and (ii) covenants and agrees not to accept any other
proxies from the Stockholder in respect of any meeting or meetings (or action by
written consent) of stockholders of the Company concerning the Stockholder
Approval.  The Company shall give the Purchaser prompt written notice of any
action by Stockholder which purports to revoke the proxy granted by Stockholder
in favor of the Purchaser pursuant to this Agreement.
 
SECTION 1.03.  Lock-up.  Except with respect to open market sales, Stockholder
hereby agrees that during the term of this Agreement, Stockholder will not,
directly or indirectly, issue, sell, offer or agree to sell, grant any option
for the sale of, pledge, enter into any swap, derivative transaction or other
arrangement that transfers to another, in whole or in part, any of the economic
consequences of ownership of any of the Common Shares (whether any such
transaction is to be settled by delivery of common shares, other securities,
cash or other consideration) or otherwise dispose (or publicly announce the
undersigned's intention to do any of the foregoing) of, directly or indirectly,
any Common Shares; provided, however, that the Stockholder may assign, sell,
transfer, tender, hypothecate or otherwise dispose of any Common Shares provided
that any such recipient of the Common Shares has delivered to (i) the Company
and the Purchaser a written agreement, in a form reasonably satisfactory to the
Purchaser, that the recipient shall be bound by, and the Common Shares so
transferred, assigned or sold shall remain subject to this Agreement and (ii)
the Purchaser an irrevocable proxy consistent with Section 1.02 of this
Agreement with respect to any such Common Shares acquired by such recipient.
 
SECTION 1.04. Acknowledgment of Reliance. The Company and Stockholder understand
and acknowledge that the Purchaser is entering into the Purchase Agreement in
reliance upon the Company’s and Stockholder's execution and delivery of this
Agreement.
 
 
2

--------------------------------------------------------------------------------

 
 
ARTICLE 2
 
REPRESENTATIONS AND WARRANTIES OF STOCKHOLDER
 
Stockholder represents and warrants to the Purchaser on the date hereof that:
 
(a)           The Common Shares beneficially owned by Stockholder do not
constitute marital property under applicable laws, or if such Common Shares
constitute marital property, the consent of Stockholder’s spouse is not required
for the execution and delivery of this Agreement or the performance by
Stockholder of the obligations hereunder.
 
(b)           The execution, delivery and performance by Stockholder of this
Agreement and the consummation of the transactions contemplated hereby do not
and will not, to the Stockholder’s knowledge, (i) violate any applicable law,
rule, regulation, judgment, injunction, order or decree, (ii) require any
consent or other action by any Person under, constitute a default under, or give
rise to any right of termination, cancellation or acceleration or to a loss of
any benefit to which Stockholder is entitled under any provision of any
agreement or other instrument binding on Stockholder, or (iii) result in the
imposition of any lien on any assets of Stockholder.
 
(c)           Stockholder is the record or beneficial owner of the Common Shares
free and clear of any proxy or voting restriction. Except for the Common Shares
set forth on the signature page of this Agreement, Stockholder does not
beneficially own or otherwise have the right to vote any (i) shares of capital
stock or voting securities of the Company, (ii) securities of the Company
convertible into or exchangeable for shares of capital stock or voting
securities of the Company or (iii) options or other rights to acquire from the
Company any capital stock, voting securities or securities convertible into or
exchangeable for capital stock or voting securities of the Company.
 
(d)           Stockholder has all necessary legal capacity, power and authority
to execute and deliver this Agreement, to perform his or its obligations
hereunder and to consummate the transactions contemplated hereby.
 
ARTICLE 3
 
MISCELLANEOUS
 
SECTION 3.01.  Termination.  Except as otherwise specifically set forth herein,
this Agreement shall terminate immediately following the occurrence of the
earlier of (i) Stockholder Approval or (ii) the termination of the Purchase
Agreement in accordance with its terms.
 
SECTION 3.02.  Further Assurances.  Stockholder will execute and deliver, or
cause to be executed and delivered, all further documents and instruments and
take all further action as may be reasonably necessary in order to consummate
the transactions contemplated by this Agreement.
 
SECTION 3.03.  Changes In Shares.  In the event of a stock dividend or
distribution, or any change in the common shares of the Company by reason of any
stock dividend, split-up, recapitalization, combination, exchange of shares or
the like, the term "Common Shares" shall be deemed to refer to and include the
Common Shares as well as all such stock dividends and distributions and any
shares into which or for which any or all of the Common Shares may be changed or
exchanged.
 
 
3

--------------------------------------------------------------------------------

 


SECTION 3.04.  Amendments.  Any provision of this Agreement may be amended or
waived if, but only if, such amendment or waiver is in writing and is signed, in
the case of an amendment, by Stockholder, the Company and the Purchaser or in
the case of a waiver, by the Person against whom the waiver is to be effective.
 
SECTION 3.04.  Successors and Assigns.  The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties and/or beneficiaries
hereto and their respective successors and assigns.  For the avoidance of doubt,
the Purchaser is an express third party beneficiary of this Agreement.
Stockholder agrees that this Agreement and the obligations hereunder shall
attach to the Common Shares and shall be binding upon any Person to which legal
or beneficial ownership of such Common Shares shall pass, whether by operation
of law or otherwise, including, without limitation, such Stockholder's heirs,
guardians, administrators or successors.  Notwithstanding any such transfer of
Common Shares, the transferor shall remain liable for the performance of all
obligations under this Agreement of the transferor.
 
SECTION 3.05.  Governing Law.  This Agreement shall be construed in accordance
with and governed by the laws of the State of New York.
 
SECTION 3.06.  Severability. If any term or provision of this Agreement is held
by a court of competent jurisdiction or other authority to be invalid, void or
unenforceable the remainder of the terms and provisions of this Agreement shall
remain in full force and effect and shall in no way be affected, impaired or
invalidated.
 
SECTION 3.07.  Specific Performance.  Stockholder agrees that irreparable damage
would occur in the event any provision of this Agreement is not performed in
accordance with the terms hereof and that the beneficiaries hereof shall be
entitled to specific performance of the terms hereof in addition to any other
remedy to which they are entitled at law or in equity.
 
SECTION 3.08.  Capitalized Terms.  Capitalized terms used but not defined herein
shall have the respective meanings set forth in the Purchase Agreement.
 
[Signature page on next page]
 
 
4

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Company and the Stockholder have executed this Agreement
as of the date first above written.
 



 
FALCONSTOR SOFTWARE, INC.
     
By:
     
Name:
Seth Horowitz
   
Title:
Executive Vice President, Legal

 



         
[STOCKHHOLDER]






         
Number of Common Shares held



 
5

--------------------------------------------------------------------------------

 
 